Citation Nr: 1733824	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  11-04 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence is present to reopen the claim of service connection for tinnitus.

2.  Entitlement to service connection for peripheral neuropathy, right upper extremity.

3.  Entitlement to service connection for peripheral neuropathy, left upper extremity.

4.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for vertigo.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1968 to February 1974, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes additional evidence was received subsequent to the most recent January 2011 statement of the case (SOC), including VA examinations and lay evidence.  However, the Veteran provided a March 2012 waiver of the RO's initial consideration of that evidence.  38 C.F.R. § 20.1304(c) (2016).

The issue of entitlement to service connection for vertigo is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2009 decision, the Board denied the claim of service connection for tinnitus.

2.  Evidence received since the March 2009 Board decision relates to an unestablished fact necessary to substantiate the claim of service connection for tinnitus.

3.  The Veteran's tinnitus had its onset in service.

4.  The Veteran's current bilateral upper extremity peripheral neuropathy is related to his service-connected type II diabetes mellitus.

5.  Prior to July 22, 2011, the Veteran's PTSD has manifested in occupational and social impairment with reduced reliability and productivity.

6.  From July 22, 2011, the Veteran's PTSD has more nearly approximated occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Total occupational and social impairment is not shown during the appeal.


CONCLUSIONS OF LAW

1.  A March 2009 Board decision, which denied a claim of service connection for tinnitus, is final.  38 U.S.C.A. § 7103(a) (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for tinnitus has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 20.1105 (2016).

3.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for service connection for peripheral neuropathy of the right upper extremity, as secondary to service-connected diabetes mellitus, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

5.  The criteria for service connection for peripheral neuropathy of the left upper extremity, as secondary to service-connected diabetes mellitus, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

6.  Prior to July 22, 2011, the criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7 4.130, Diagnostic Code (DC) 9411 (2016).

7.  From July 22, 2011, the criteria for a 70 schedular rating, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, DC 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Claim to Reopen Tinnitus

In a March 2009 decision, the Board denied the service connection claim for tinnitus.  The Board found that while there was competent evidence of current tinnitus and in-service acoustic trauma, the preponderance of the evidence was against a causal relationship.  This decision is final.  See 38 U.S.C.A. § 7103(a) (West 2014); 38 C.F.R. § 20.1100 (2016).

The Veteran filed a claim to reopen that was denied by the RO in a November 2009 rating decision on the grounds of no new and material evidence being received.  The Veteran has currently perfected an appeal to the Board.

As the Board decision in March 2009 is final based on the evidence then of record, new and material evidence is required to reopen the claim.  38 U.S.C.A. § 5108.  "New evidence" means existing evidence not previously submitted to agency decision makers; "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence of record at the time of the March 2009 Board decision included the Veteran's service treatment and personnel records, lay evidence, including an April 2005 statement from the Veteran, a June 2005 VA examination and a February 2006 substantive appeal.

Evidence received since the March 2009 Board decision, includes VA treatment records, as well as the February 2011 substantive appeal.  The Veteran indicated in the substantive appeal that he was an Infantryman early in his service, as well as an ammunition carrier and assistant gunner on an M-60 machine gun.  He indicated that he was then assigned to be a rifleman and issued an M-16 and 40mm grenade launcher.  He further noted that he was exposed to acoustic trauma, including from incoming enemy rockets, heavy weapons firing, RPG's (rocket propelled grenades), mortars, air strike support and other heavy artillery fire.  He stated he suffered tinnitus as a result of this combat noise exposure that worsened after service to the point where he cannot understand certain words due to constant ringing in his ears.  He indicated subsequent to service, he worked as a bus driver and was not exposed to hazardous noise.

The Board finds that the February 2011 statement included with the substantive appeal is new since it was not of record at the time of the March 2009 Board decision.  Further, when presuming the credibility, it is material as it raises a reasonable possibility of substantiating the tinnitus claim.  While the statement is similar to the prior February 2006 substantive appeal which was before the Board in March 2009, it contains a more thorough description and greater detail regarding the Veteran's in-service noise exposure and the effects of such.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of service connection for tinnitus is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  As the service connection claim is reopened, the Board now turns to the merits of the underlying claim.

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Analysis

The Veteran currently has tinnitus.  This condition is capable of lay observation and the Veteran has offered competent, credible testimony that he experiences such.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Additionally, he was exposed to hazardous noise in service.  His personnel records support that his military occupational specialty (MOS) was as a light weapons infantryman and he received the Combat Infantry Badge and Vietnam Service Medal.  As he engaged in combat during service, the Board finds his statements regarding in-service noise exposure credible and consistent with his military service.  Additionally, the Veteran's February 2011 statement supports that the onset of his tinnitus was during service and that the condition progressively worsened after service and over time.  There is no reason for the Board to doubt the credibility of the Veteran's statement regarding the onset of his tinnitus.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's tinnitus is related to service.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Accordingly, service connection is warranted.

2.  Bilateral Upper Extremity Peripheral Neuropathy

The Veteran indicated in a September 2009 statement that he has to open and close his fingers to prevent pain, discomfort and locking up.  He noted that his peripheral neuropathy symptoms were caused by his diabetes.  The Board notes the Veteran was granted service connection for diabetes in a December 2008 rating decision.  Further, he was granted service connection for peripheral neuropathy of bilateral lower extremities, as related to service-connected diabetes, in the January 2011 rating decision.

Service connection may be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310 (2016).

The Veteran was afforded a September 2009 diabetes VA examination in which he denied neurologic symptoms, including numbness or tingling of his extremities.

The Veteran then underwent a January 2010 examination related to his neuropathy.  The examiner performed an electromyography and nerve conduction study.  He tested the Veteran's upper and lower extremities and found on the left brachial radialis the biceps femoris and the delloid demonstrated membrane irritability at the +1 level with polyphasics of decreased duration and amplitude.  He stated this was similarly noted at the left C5 level.  He indicated all other muscles and/or levels demonstrated good insertional activity and no evidence of membrane irritability.  Motor action potentials were easily isolated at least 3 per muscle and/or level, all of which demonstrated normal triphasic configuration of normal duration and amplitude.  The examiner diagnosed the Veteran with bilateral carpal tunnel syndrome, mixed polyneuropathy, in all likelihood diabetic polyneuropathy, and chronic old left C5 radiculopathy.

The Veteran was also afforded a July 2011 VA examination in which he reported progressive loss of strength in his arms and legs.  Upon examination of the upper extremities, motor function was within normal limits, and sensory examination to pinprick/pain, touch, position, vibration and temperature were intact on the left and right.  The examiner diagnosed the Veteran with diabetes mellitus and peripheral neuropathy of bilateral lower extremities.

While the examiner did not specifically diagnose the Veteran with upper extremity peripheral neuropathy, he did indicate the Veteran has a neurological problem that was a complication of diabetes, as it is due to micro vascular complications related to diabetes.  He stated the neuropathy occurred in the "upper extremities and the lower extremities" and results in neuritis.  He further noted the effect of the neurological condition on the Veteran's daily activities is fatigue, increasing dizziness and lower extremity foot numbness which limit his ability to start and walk for prolonged periods of time.

In consideration of the overall evidence of record, and the specific symptoms the Veteran has suffered throughout the appeal period, the Board finds the evidence has reached a level of equipoise as to the possible relationship between his service-connected diabetes mellitus and his bilateral upper extremity neuropathy conditions.

Although the evidence is somewhat convoluted as to the existence of upper extremity peripheral neuropathy, the Veteran was granted service connection for diabetes and also suffers from upper and lower extremity neuropathy symptoms.  Further, the January 2010 opinion noted "mixed polyneuropathy, in all likelihood diabetic neuropathy."  Moreover, as noted above, while the July 2011 VA examiner did not specifically diagnose bilateral upper extremity peripheral neuropathy, he did diagnose bilateral lower extremity peripheral neuropathy related to diabetes.  He further stated "the neuropathy occurred in the upper and lower extremities.  The neurological condition results in neuritis."

In consideration of the evidence of record, including the January 2010 and July 2011 medical opinions, the Board determines the medical evidence is in equipoise as to the possible relationship between the Veteran's service-connected diabetes and his upper extremity neuropathy conditions.  The medical evidence overall supports a causal link between diabetes and the upper extremity conditions.  Accordingly, service connection is warranted for bilateral upper extremity neuropathy.

3.  PTSD

The Veteran asserts that his PTSD is more severely disabling than the current 50 percent rating.

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

Under 38 C.F.R. § 4.130, most service-connected mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders. Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  DSM-IV at 32.  While the GAF score is relevant evidence, the GAF score alone is neither statutorily nor regulatory controlling in rating a psychiatric disorder, rather the rating is determined by the application of the Rating Schedule, 38 C.F.R. Part 4, as explained above.

Scores ranging from 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mile insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).

Facts and Analysis

The RO increased the Veteran's rating effective April 23, 2003 based on a VA treatment record corresponding to that date.  That record indicated the Veteran reported not doing well due to his PTSD and that he withdrew from all types of contact except for his family.  He reported feeling anxious, restless, irritable, angry, as well as difficulty sleeping.  An April 2005 VA treatment record indicated the Veteran had been feeling "jittery" due to tension and he reported continued sleeping difficulties.  He indicated he had nightmares, mostly Vietnam related and was feeling depressed.  The examiner indicated a GAF score of 60.

The Veteran was afforded a June 2005 VA examination in which the examiner indicated the Veteran's psychiatric symptoms appeared moderately frequent, with mild to moderate severity and duration.  He complained of problems sleeping and that he suffered from nightmares.  He reported daytime intrusive memories sometimes triggered by war news.  The Veteran further reported feeling stressed, including with violent movies, violent news and news about soldiers.  He reported depression and denied suicidal ideation.  Further, no delusions or hallucinations were noted and no issues with his personal hygiene or memory were found.

The examiner indicated the Veteran had moderate PTSD symptoms and moderate psychosocial and industrial impairment.  The examiner indicated the Veteran remained poorly employed; however, that was not due to his PTSD symptoms.  She did note there was some irritability and avoidance which contributed to psychosocial impairment and to moderate industrial impairment.  She indicated the Veteran's was capable of managing his financial affairs and that his prognosis was fair.

As noted, the Veteran's rating was increased to 50 percent in January 2006.  Thereafter, the Veteran submitted a March 2006 statement in which he indicated he was satisfied with the award of 50 percent for his PTSD.  However, he filed a notice of disagreement (NOD) in March 2009 with the December 2008 rating decision which denied an increased rating.

The Veteran was then afforded a July 2011 VA examination which suggested a worsening of his symptoms.  The examiner reported appropriate appearance, hygiene, mood, and speech.  She noted no report of delusions or hallucinations, and no suicidal or homicidal ideation.  However, she indicated he suffered from weekly panic attacks and suspicious behavior, including with the border patrol and law enforcement.  She also reported the Veteran has impaired judgment, mildly impaired memory, including forgetting details and names, and sleep difficulty.  She noted "there are behavioral, cognitive, social, affective or somatic symptoms attributed to PTSD.  These are described as nightmares, difficulty sleeping, fearfulness, and are triggered by gunshots and the sound of helicopters, irritability, and impaired relationships."  The Veteran described his living situation as "homeless with a home" due to the erosion of his relationships.

The examiner diagnosed him with PTSD and depression, as well as dysthymic disorder.  She noted overlap in the Veteran's symptoms such as sleep difficulties, irritability and social isolation.  She stated the Veteran has suffered psychiatric changes, including being more isolated, irritable, and less able to establish and maintain relationships on a personal or professional level.  She noted the effects of PTSD on the Veteran's employment and overall quality of life include irritability and his functional cognitive processes being impacted by his lack of sleep.  She did report, however, that the Veteran did not appear to pose any threat of danger or injury to himself or others; although he did suffer occasional interference with physical health because tension and stress can increase health problems and depression exacerbates pain.

The Board notes that following the July 2011 VA examination, the Veteran submitted a September 2011 statement in which he indicated that it became difficult for him to work due to his PTSD and other conditions.  He stated his PTSD restricts him from being around people and being in a confined place.  He noted he had not worked, in part due to memory impairment, being in a bad mood and suffering flashbacks from Vietnam.

Based on the above evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that an increased rating to 70 percent is warranted from July 22, 2011, the date of the VA examination.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.  The Board finds that it was at this point that a factually ascertainable increase to 70 percent was shown.  However, no increased rating above 50 percent is warranted prior to July 22, 2011 and at no point throughout the appeal did the Veteran's PTSD manifest symptoms of total occupational and social impairment to warrant a 100 percent rating.

The Board notes that prior to July 22, 2011, the Veteran's PTSD symptoms do not demonstrate occupational and social impairment with deficiencies in most areas, warranting an increase to 70 percent.  PTSD symptoms prior to July 22, 2011 were moderate and include sleeping problems and nightmares, depression, irritability and isolation.  However, evidence supports that the Veteran suffered no delusions, hallucinations, suicidal or homicidal ideation.  He also remained poorly employed but not due to his PTSD.  Significantly, the Veteran also submitted a March 2006 statement in which he expressed satisfaction with the 50 percent rating.

The VA treatment records, the June 2005 VA examination report, as well as the March 2006 Veteran's statement support that his symptoms at that time were moderate in severity.  Accordingly, a higher 70 percent rating is not appropriate prior to July 22, 2011, as occupational and social impairment with deficiencies in most areas are not shown or approximated by the evidence of record.

As indicated above, the Board finds an increased rating to 70 percent is indicated based on the July 22, 2011 VA examination report, when affording reasonable doubt to the Veteran.  The Board determines the July 2011 opinion noted an increase in the type and severity of the Veteran's symptoms and that such symptoms had a significant daily effect on his social and occupational functioning.

The July 2011 examiner noted behavioral, cognitive, social, affective and somatic symptoms, including sleep difficulties, fearfulness, irritability and impaired relationships.  This opinion is highly probative to support an increase in the Veteran's PTSD symptoms.  The Board notes symptomatology should be the primary focus when deciding entitlement to a given disability rating, however, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).  Thus, the Board concludes that the 70 percent rating is warranted from the date of the VA examination, July 22, 2011.

While the evidence supports an increased rating to 70 percent from July 22, 2011, the preponderance of the evidence is against an even greater increase to a 100 percent rating is not supported.  There is no indication of a gross impairment in thought process, delusions or hallucinations, inappropriate behavior, an inability to perform activities of daily living, or that the Veteran is a danger to himself or others.  While he does have significant sleep difficulties, that is not such a severe symptom to support an increased rating to 100 percent.  The Board notes the symptoms he exhibits do not manifest to a level of total occupational and social impairment.  Therefore, a 100 percent rating is not warranted as total occupational and social impairment has not been shown, and the benefit-of-the-doubt has already been applied in the increase to 70 percent since July 22, 2011.


ORDER

New and material evidence having been received, the claim to reopen service connection for tinnitus is allowed.

Service connection for tinnitus is granted.

Service connection for peripheral neuropathy of the right upper extremity, as secondary to service-connected diabetes, is granted.

Service connection for peripheral neuropathy of the left upper extremity, as secondary to service-connected diabetes, is granted.

A rating in excess of 50 percent for PTSD, prior to July 22, 2011, is denied.

A rating of 70 percent for PTSD, but not higher, is granted from July 22, 2011, subject to the laws and regulations governing the payment of monetary awards.


REMAND

As to his claim for service connection for vertigo, the Veteran indicated in the February 2008 claim that his vertigo was secondary to sinus problems.  Further, the Veteran indicated in the February 2011 substantive appeal that he suffers from vertigo as a result of hearing loss and tinnitus.

While there are notes in the VA treatment records that address vertigo, including September 2007 and December 2010, the Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed vertigo condition.  As the present decision reopened and granted service connection for tinnitus, the evidence supports the Veteran may suffer from vertigo as a result of a service-connected condition.  Therefore, the Board finds the claim should be remanded to afford the Veteran a VA examination to address whether he has diagnosed vertigo, and whether such was caused, or aggravated, by his service-connected tinnitus.  

Accordingly, the case is REMANDED for the following action:

1. Obtain pertinent outstanding VA treatment records since June 2011.

2. Thereafter, schedule the Veteran for an examination by an appropriate medical professional to determine the nature and etiology of any current vertigo.  The entire claims file should be reviewed by the examiner.

The examiner should identify and diagnose if there is a current vertigo disability.

The examiner should then provide an opinion as to whether it is at least as likely as not that any diagnosed vertigo was caused by, or aggravated by, a service-connected condition, including tinnitus.

The examiner should provide a complete rationale for the requested opinion.

3. Thereafter, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue an SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


